Title: From Alexander Hamilton to William North, 26 May 1800
From: Hamilton, Alexander
To: North, William


          
            Sir,
            NY Union Brigade May 26. 1800
          
          The second and fourth Items in the letter of Col. Taylor are, if I recollect right, within the purview of Instructions on the subject of Incidental Expenditure lately given to the Deputy Pay Master General, to be by him transmitted to the different Regimental Pay Masters—I presume these instructions are have been received at this brigade—If they have the Pay— If the items are included in them they will be paid of course—If not included, they will still be paid, and I will give my sanction to the measure—
          I have directed the DQM General to allow discharge the second first item.
          There is no other method of pay
          With respect to the last item the application must be made to the Purveyor of supplies at Philadelphia—
          Col. North
        